       Case 1:19-cv-05306-JMF-SDA Document 24 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   7/17/2020
 Wen-Hwa Shieh,

                                   Plaintiff,
                                                                 1:19-CV-5306 (JMF) (SDA)
                       -against-
                                                                 ORDER
 New York City Housing Authority,

                                   Defendant.

STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        The Court is in receipt of Plaintiff’s July 16, 2020 letter titled “Motion to Dismiss.” (ECF No.

23.) In light of the circumstances of this action, including the language barriers identified by

Plaintiff, the Court finds that it is in the interests of justice for the Court to confirm that Plaintiff

is knowingly and voluntarily seeking to dismiss his case, and that it is not a product of a

misunderstanding. As Plaintiff has indicated that telephone conferences are more difficult for

him, the Court, in its discretion will not schedule a conference until it is safe to do so in person.

In the interim, it is hereby Ordered that the deadline for Defendant to file its anticipated motion

to dismiss, or otherwise respond to the Second Amended Complaint, is adjourned sine die.

However, the parties are strongly encouraged to continue to discuss a consensual resolution of

this action.

        It is further Ordered that Defendants file a status letter on August 17, 2020, advising the

Court of the status of any further developments relevant to this action and, if the Court has re-

opened to the public, providing proposed dates for an in-person status conference.
       Case 1:19-cv-05306-JMF-SDA Document 24 Filed 07/17/20 Page 2 of 2




         A copy of this Order will be mailed to the pro se Plaintiff by Chambers. In addition, at

Plaintiff’s request, a copy of each of his pleadings (see ECF Nos. 2, 6 & 10) will be mailed to Plaintiff

by Chambers.

SO ORDERED.

DATED:          New York, New York
                July 17, 2020

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge




                                                   2
